DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-7, 9-18, 24, 36, 45-46 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18, 24, 36, 45-46 are rejected under 35 U.S.C. 102a1 as being anticipated by Ralf (DE10136442, equivalent English translation is provided).

	Regarding claim 1, Ralf teaches solar modules comprising:
A substrate (the support) for solar cells [para 17]
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 formed on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].

    PNG
    media_image1.png
    841
    734
    media_image1.png
    Greyscale

The recitation “prefabricated”  and “before the solar cell is attached to the substrate” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of 

Regarding claim 2, Ralf teaches the solar cell including a front contact 9 on a front side of the solar cell [fig 6].
Regarding claim 3, Ralf teaches the front contact extends into the comer region [fig 6].
Regarding claim 4, Ralf teaches the solar cell includes a back contact 9 on a back side of the solar cell [fig 6 para 16].
Regarding claim 5, Ralf teaches the back contact extends into the comer region [fig 6].
Regarding claim 6, Ralf teaches the prefabricated conductors are patterned on the substrate.
Regarding claim 7, Ralf teaches the prefabricated conductors are covered with an insulating layer (glass or EVA) [para 9].
Regarding claim 9, Ralf teaches the conductors pass under the solar cell [fig 6].
Regarding claim 10, Ralf teaches the prefabricated conductor are outside a perimeter of the solar cell [fig 6].
Regarding claim 11, Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6].
Regarding claim 12, Ralf teaches the at least one solar cell comprises a plurality of solar cells that are attached to the substrate in a two-dimensional (2-D) grid of an array [fig 6].
Regarding claim 13,  Ralf teaches  the electrical connections are series connections that determine a flow of current through the plurality of solar cells (fig 6 shows plurality of solar cell are connected in series) [fig 6].
Regarding claim 14, Ralf teaches the electrical connections terminate a string of the plurality of solar cells [Fig 6].
Regarding claim 15, Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6].
Regarding claim 16, Ralf teaches the prefabricated conductors enable the electrical connection to leave the substrate [fig 6].
Regarding claim 17, Ralf teaches bypass diode being added to the area of the substrate that remain exposed for use in one of electrical connection [para 15].]\
Regarding claim 18, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 formed on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].

A bypass diode which is considered to be the conductive elements being added to the corner region [para 15].
The recitation “prefabricated”  and “before the solar cell is attached to the substrate” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding the limitation “are added or removed… for the solar cells,” said limitation is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 


Regarding claim 24, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 formed on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical 
A bypass diode which is considered to be the multi-electrical conductor being embedded within the substrate for electrically connecting to the corner conductors and solar cells [fig 6 para 15].


The recitation “prefabricated” and “before the solar cell is attached to the substrate”  are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).


Regarding claim 36, 
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more printed electrical conductors 10 formed on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the printed electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the printed electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].


The recitation “printed” and “printed corner… substrate” and “before the solar cell is attached to the substrate” a product-by-process limitation. The cited prior art teaches all of the 
Regarding claim 45, Ralf teaches the prefabricated conductors are patterned on the substrate.
Regarding claim 46, Ralf teaches the solar cell being placed on top of the prefabricated conductors (see from the above).
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. The applicant argues in substance:
Ralf does not teach any prefabricated electrical conductors.
The examiner respect fully disagrees. The solar cells are disposed on the substrate or support and the solar cell are connected in series on the substrate. All the electrical conductors are on the substrate which include the prefabricated conductor 10. Thus, the substrate includes all conductors. Also, The recitation “prefabricated” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior 
Ralf in view of Zhao does not teach the claimed invention electrical connections between contacts of at least one of the solar cells having at least one cropped corner and prefabricated electrical conductors formed on or in the substrate are made using one or more interconnects attached between the contacts and the prefabricated electrical conductors in the corner region resulting from the cropped corner of the solar cell, and the electrical connections are made using the interconnects in the area of the substrate that remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate
The examiner respectfully disagrees. It is noted even Ralf solders or welds together front and rear connectors of adjacent solar cells in a gap, solar cells as well as conductors are being disposed on the substrate which is used for supporting the solar cells string. Also, the claimed is directed to the apparatus claim, not method claim, thus the final product is the solar cells string being disposed on the substrate. Moreover, Ralf teacher the claimed invention as set forth above.
Regarding to the argument directed to Zhao, it is moot since the examiner does not apply Zhao in this rejection.
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/           Primary Examiner, Art Unit 1726